SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Disclaimer and forward-looking statements This presentation contains forward-looking statements. These forward-looking statements are not solely historical data, but rather reflect the targets and expectations of Braskem’s management. The terms “anticipate,” “believe,” “expect,” “foresee,” “intend,” “plan,” “estimate,” “project,” “aim” and similar terms are used to indicate forward-looking statements. Although we believe these forward-looking statements are based on reasonable assumptions, they are subject to various risks and uncertainties and are prepared using the information currently available to Braskem. This presentation was up-to-date as of September 30, 2015, and Braskem does not assume any obligation to update it in light of new information or future developments. Braskem undertakes no liability for transactions or investment decisions made based on the information in this presentation. 2 Growth projects in Brazil Adding value to the current streams Started-up operations: § Expansion of polyethylene in the 1 st quarter 2015 ü Expansion and conversion one of the production lines to metallocene-based LLDPE (newer technology); ü Capacity: 120 kton; ü Investment: ~R$50 million. § Basf acrylic complex in the 2 nd quarter 2015 ü Braskem supplies propylene to the Basf acrylic complex. 9 Growth projects in USA Exploring the shale gas opportunities PDH 4 Long term contract with Enterprise; 4 Enterprise will supply over 50% of the propylene required for our three plants in the U.S. Gulf region; 4 Start-up on 2H16. UTEC 4 In June 2014, Braskem announced an investment to produce Ultra High Molecular Weight Polyethylene (UHMWPE) at its site in La Porte, Texas. The resin, which is commercially known by UTEC, has in a vast array of applications in various industries, such as oil extraction, military items and construction. 16 3Q15 Highlights 4 The dynamics of the international market and the new foreign exchange level were favorable and once again supported stronger sales in the overseas market. Braskem's resin exports totaled 454 kton , increasing 22% and 43% from 2Q15 and 3Q14, respectively. In the case of main basic petrochemicals, exports amounted to 482 kton , up 35% and 19% from 2Q15 and 3Q14, respectively. 4 USA and Europe posted record-high PP sales volume, of 502 kton, a growth of 2% and 7% from 2Q15 and 3Q14, respectively. The average capacity utilization rate of the PP plants was 97% , influenced by the scheduled maintenance shutdown at the Schkopau Unit in Germany. 4 Integrated Project in Mexico : The project reached 98% completion and pre-commissioning activities continued to progress. 4 The Brazilian market for resins (PE, PP, PVC) amounted to 1.2 million tons, virtually stable over 2Q15, increasing 1%. Compared to 3Q14, demand contracted by 11%. Braskem’s sales amounted to 866 kton . 4 The average cracker utilization rate stood at 92% , in line with the previous quarter and up 2 p.p. from 3Q14. § Excluding the Rio de Janeiro site from the analysis, whose production is limited by low feedstock supply, the crackers operated at an average utilization rate of 95% in the quarter. 4 Braskem posted EBITDA of R$3 billion in the quarter. In U.S. dollar , EBITDA came to US$870 million . 4 Net Income was R$1,482 million . 4 Braskem's leverage , as measured by the ratio of Net Debt to EBITDA in U.S. dollar, stood at 2.05x , which is the lowest level of the last nine years and represents declines of 10% from 2Q15 and 24% from 3Q14. 4 Incentives for Innovation and commitment to Sustainability : § Braskem was included for the fourth straight year as a component of the Dow Jones Sustainability Emerging Markets Index , the sustainability index for emerging markets of the New York Stock Exchange – NYSE. 23 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: January 12 , 2016 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
